DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the primary mover" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Styves (US 20120261213). 
	In regards to claim 1, a stabilization system for a vehicle (10), the stabilization system (Fig.1-5) comprising: a support member (outrigger 22) configured to selectively transition between a first position (stowed) and a second position (deployed), wherein the support member (outrigger) is tucked beneath a body of the vehicle when in the first position (see fig.5) and engages a ground surface below the body of the vehicle when in the second position (see fig.4); and a primary mover (actuator 32, see claim 3) configured to selectively and adjustably drive the support member to transition between the first position and the second position (paragraph 0017); wherein the support member (outrigger 22) is configured to provide additional stability during a ballistics operation (examiner notes this is functional language that doesn’t serve to distinguish from the art) through the engagement between a support member (22) and the ground surface (at 50, see fig.1,2,3 and 4, abstract).  The recitation of a military vehicle is sufficiently broad to encompass the vehicle disclosed by Styves. 
	In regards to claim 2, Styves discloses wherein the support member is configured to protect the underside of the military vehicle when in the first position (see paragraph 0004, when in the stored position they would provide additional protection from any damage).  
	In regard to claim 5, Styves discloses wherein the support member (22) is pivotally coupled at a first end with the underside of the military vehicle (at 58 via the bracket 26), 
	In regards to claim 18, Styves teaches a stabilization system for a vehicle, the stabilization system comprising: a first set of a plurality of support members (22 on the left side of the vehicle, fig.2, paragraph 0013) pivotally coupled with an underside of the military vehicle (see fig.3-5, pivotally coupled via 58, on bracket 26 of the underside of the vehicle), wherein the plurality of support members of the first set are configured to rotate in unison to transition the stabilization system between a tucked configuration and a deployed configuration (stowed and deployed positions, Fig.4,5 and 1, Paragraph 0022); a second set of a plurality of support member(22 on the right side of the vehicle, fig.2, paragraph 0013) pivotally coupled with the underside of the military vehicle (see fig.3-5 pivotally coupled at 58, on bracket 26 of the underside of the vehicle), wherein the plurality of support members of the second set are configured to rotate in unison to transition the stabilization system between the tucked configuration and the deployed configuration (stowed and deployed positions, abstract, paragraph 0022-0024, fig.3-5); wherein the plurality of support members of the first set are rotated in a first direction (to the right of the right side of the vehicle) to transition the stabilization system from the tucked configuration to the deployed configuration and the plurality of support members of the second set are rotated in a second direction, opposite the first direction (to the left of the left side of the vehicle see fig.2), to transition the stabilization system from the tucked configuration to the deployed configuration (stowed and deployed positions).  
	In regards to claim 19, Styves further comprising an actuator (32), wherein the actuator is fixedly coupled with the military vehicle (at least through the outrigger 22) and configured to drive the first set of the plurality of support members and the second set of the plurality of .  
Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanson (US 20070284866).
	In regards to claim 1, Hanson discloses, a stabilization system (12) for a vehicle (10), the stabilization system (Fig.1-4) comprising: a support member (outrigger 16) configured to selectively transition between a first position (stowed) and a second position (deployed) (Fig.2-4), wherein the support member (outrigger) is tucked beneath a body of the military vehicle when in the first position (see Fig.2) and engages a ground surface below the body of the military vehicle when in the second position (see fig.4); and a primary mover (actuator 28) configured to selectively and adjustably drive the support member to transition between the first position and the second position (paragraph 0013); wherein the support member (outriggers 16) is configured to provide additional stability during a ballistics operation (examiner notes this is functional language that doesn’t serve to distinguish from the art) through the engagement between a support member (16) and the ground surface (25)(paragraph 0012, see fig.1 and 4). The recitation of a military vehicle is sufficiently broad to encompass the vehicle disclosed by Hanson.
	In regards to claim 3, Hanson discloses, wherein the support member (16) is coupled to the underside of the military vehicle (paragraph 0016, end 34 pivotally attached to frame 18 on the underside of the vehicle) with a four bar linkage (paragraph 0004, 0017, 31), the four bar linkage comprising: a first member (38) pivotally coupled at a first end with a plate (34 at 42, fig. 2-4) that is fixedly coupled with the underside of the military vehicle (to the frame 18, fig.1), and pivotally coupled at a second end (46) with the support member (44 of 12) (paragraph 0017-.  

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harris (US 7683564).
	In regards to claim 1, Harris discloses, a stabilization system (300) for a vehicle (100), the stabilization system comprising: a support member (302,304) configured to selectively transition between a first position (stowed, Fig.1) and a second position (extended, Fig.3), wherein the support member (outrigger) is tucked beneath a body of the  vehicle when in the first position (see Fig.1) and engages a ground surface below the body of the vehicle when in the second position (see fig.3,6); and a primary mover (actuator 320) configured to selectively and adjustably drive the support member to transition between the first position and the second position (Col.8 lines 36-56); wherein the support member (302,304) is configured to provide additional stability during a ballistics operation (examiner notes this is functional language that doesn’t serve to distinguish from the art) through the engagement between a support member (302,304) and the ground surface (Fig. 6,6A,6B)(Col.7 lines 49-67). The recitation of a military vehicle is sufficiently broad to encompass the vehicle disclosed by Harris.
	In regards to claim 6, Harris discloses, wherein the support member (302,304) is coupled with the underside of the military vehicle through a scissors mechanism (Col.7 lines 49-67, see fig.6), the scissors mechanism configured to receive mechanical energy from the primary mover (320 and other actuator not shown) to drive the support member to translate between the first position and the second position.  
Claims 7-11, 14, and 16 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kallstrom (US 6349952).
In regards to claim 7, Kallstrom discloses, a stabilization system for an adjustable ride height military vehicle(10), the system comprising: a support member (12) fixedly coupled with an underside of the military vehicle and extending in a downwards direction from the underside of the military vehicle (see fig.1-3), wherein the support member is configured to engage a ground surface directly below the military vehicle when the military vehicle lowers from a first position (normal transit position) to a second position (see fig.3, in the lowered position 26 of support member 12 engages the surface (S) directly below the vehicle; wherein the support member (12) is configured to provide additional stability for the military vehicle during a ballistics operation (examiner notes this is functional language that doesn’t serve to distinguish from the art) through the engagement between the support member and the ground surface (S) (see fig.3) when the military vehicle is lowered to the second position(configured to stabilize the vehicle handling and loading, Col.5 lines 50-57).  
	In regards to claim 8, Kallstrom discloses wherein the support member comprises one or more longitudinally extending members (12 extending the length of the vehicle, Fig.1) and one or more laterally extending cross members(40L,40R).
	In regards to claim 9, Kallstrom discloses, the one or more longitudinally extending members are trapezoidally shaped members (see profile of 12 fig.1,2,3.) 
	In regards to claim 10, Kallstrom discloses, the support member further comprises a body member, wherein the body member is fixedly coupled with the one or more longitudinally extending members and the one or more laterally extending members (top member 44 and 27,28 see fig.2 fixed to the longitudinally and laterally extending members).  
	In regards to claim 11, Kallstrom discloses, the one or more longitudinally extending members and the one or more laterally extending members extend downwards from a bottom 
	In regards to claim 14, Kallstrom discloses a plate that fixedly couples with the one or more longitudinally extending members and the one or more laterally extending members along bottom surfaces of the one or more longitudinally extending members and the one or more laterally extending members (bottom plate 26 fixed on the bottom of the support member 12 40R, 40L at least partially, see fig.3).  
	In regards to claim 16, Kallstrom discloses, wherein each of the one or more laterally extending members comprise a plurality of apertures, the plurality of apertures extending through an entire thickness of the laterally extending member (see openings between the laterally extending members 14R,L and 40R,L see fig.1).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hanson (US 20070284866) as applied to claim 1 and 3 above, and further in view of Betz (US 20160145941).
	In regards to claim 4, Hanson in combination discloses the primary mover is an actuator configured to drive the four bar linkage to selectively transition the support member between a first and second position (see paragraph 0004) but fails to teach that it is a rotary actuator. 
However, Betz teaches an outrigger assembly for a fire apparatus where a support member, tucked beneath the body of the truck in a first position and is configured to transition into a 
	Accordingly, the prior art references teach that it is known that a linear and a rotary actuator are elements that are functional equivalents for providing actuation. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have substituted Hanson's with the rotary actuator of Betz.
Claims 12, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over by Kallstrom (US 6349952) applied to claims 7 and 10 above, and further in view of Loeber (US 3856344).
	In regards to claim 12, 13, and 15, Kallstrom does not disclose the body member comprises an opening or a plurality of body openings extending through an entire thickness of the body member, or wherein the longitudinally extending member comprises a plurality of apertures extending through a thickness of the longitudinally extending members. However, Loeber teaches a body member and longitudinal members of a support member of a vehicle having a plurality of openings or apertures, (54, 56, and 65, see fig.1). Therefore It would have been obvious to one of ordinary skill, in the art at the time, to modify Kallstrom’s body member and longitudinally extending member with Loeber’s openings/apertures so as to reduce cost, add strength, produce a considerable weight reduction to yield an optimum cost/weight profile to suit its application. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over by Kallstrom (US 6349952) as applied to claim 7 above, and further in view of Linsmeier (US 8333390).
	In regards to claim 17, Kallstrom discloses further comprising: a controller (level control lever 124) operably coupled with the primary mover and configured to operate a suspension component of the military vehicle to lower the military vehicle into the second position (the .
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art listed on PTO-892 teach relevant stabilization systems and adjustable height vehicles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN ANNE MILLER whose telephone number is (571)272-4356.  The examiner can normally be reached on M-F 8:00am-5:00pm (est).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.A.M./Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616